JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED and ADJUDGED that this appeal be dismissed. Appellant completed the sentence imposed by the district court, and his one-year term of supervised release has expired. Because, as appellant’s counsel concedes, the court can no longer *6effectively grant appellant a reduction in either his prison sentence or supervised release, and the relief sought would not affect any collateral legal consequences either punishment may have on him, the appeal is moot. See Church of Scientology of California v. United States, 506 U.S. 9, 12, 113 S.Ct. 447, 121 L.Ed.2d 313 (1992).
Pursuant to D.C. Circuit Rule 36(b), this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41(a)(1).